Exhibit 10.1

February [    ], 2011

[NAME AND ADDRESS]

Dear [NAME]:

Unitrin, Inc. (the “Company”) considers you to be a valued employee of the
Employer (as defined below). In recognition of the value of your continued
services to the Employer, the Company’s shareholders and other relevant
constituencies, the Company proposes the following agreement (the “Agreement”)
to provide you with certain severance payments and benefits if your employment
terminates following a “Change in Control” (as defined below).

ARTICLE I

DEFINITIONS

 

1.1 Definitions

Whenever used in this Agreement, the following capitalized terms shall have the
meanings set forth in this Section, certain other capitalized terms being
defined elsewhere in this Agreement:

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(b) “Annualized Compensation” shall mean your rate of annual base salary as in
effect immediately prior to your Qualifying Termination, without regard to any
decrease in such salary which would give rise to Good Reason.

(c) “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Exchange Act.

(d) “Board of Directors” shall mean the Board of Directors of the Company, or
any successor thereto.

(e) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

(i) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities



--------------------------------------------------------------------------------

beneficially owned by such Person any securities acquired directly from the
Company or any of its Subsidiaries or Affiliates) representing 25% or more of
the combined voting power of the Company’s then outstanding securities,
excluding any Person who becomes such a Beneficial Owner in connection with a
transaction described in clause (A) of paragraph (iii) below; or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company’s shareholders was approved or recommended by a vote of at least
two-thirds of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended; or

(iii) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which results in the directors of the Company
immediately prior to such merger or consolidation continuing to constitute at
least a majority of the board of directors of the Company, the surviving entity
or any parent thereof or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or any of its Subsidiaries or
Affiliates) representing 25% or more of the combined voting power of the
Company’s then outstanding securities; or

(iv) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the board of directors of the entity to which such assets are sold or
disposed or any parent thereof.

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(g) “Company” shall mean Unitrin, Inc., a Delaware corporation, and any
successor as provided in Article IV.

 

2



--------------------------------------------------------------------------------

(h) “Disability” shall mean a physical or mental condition entitling you to
benefits under the applicable long-term disability plan of the Company or any of
its Subsidiaries or Affiliates, or if no such plan exists, causing you to be
unable to substantially perform your duties with the Employer for at least 6
months in any 12-month period.

(i) Your “Employer” shall mean the Company or any Subsidiary or Affiliate of the
Company by which you are employed.

(j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Good Reason” shall mean the occurrence after any Change in Control, or
prior to a Change in Control under the circumstances described in clause (ii) of
the second and third sentences of Section 2.1 hereof (treating all references in
paragraphs (i) through (iv) below to a “Change in Control” as references to a
“Potential Change in Control”), of any one or more of the following events
without your express written consent:

(i) a reduction in your base salary as in effect immediately prior to the Change
in Control, or a material reduction in the compensation and benefit plans,
arrangements, policies and procedures, taken as a whole, provided to you from
those, taken as a whole, provided to you immediately prior to the Change in
Control;

(ii) a material reduction in your job authority and responsibility;

(iii) the Employer requires you to change the location of your job or office, so
that you will be based at a location more than thirty miles from the location of
your job or office immediately prior to the Change in Control;

(iv) a successor company fails or refuses to assume the Company’s obligations
under this Agreement, as required by Article IV hereof; or

(v) any purported termination of your employment which is not effected pursuant
to the terms of Section 7.5 hereof.

Notwithstanding any of the foregoing to the contrary, a termination by you shall
not constitute termination for Good Reason unless you shall first have delivered
to the Employer written notice setting forth with specificity the occurrence
deemed to give rise to a right to terminate for Good Reason (which notice must
be given no later than 90 days after the occurrence of such event), and there
shall have passed a reasonable time (not less than 30 days) within which the
Employer may take action to correct, rescind or otherwise substantially reverse
the occurrence supporting termination for Good Reason as identified by you.

 

3



--------------------------------------------------------------------------------

(m) “Just Cause” shall mean, with respect to a termination of your employment
with the Employer, (i) fraud, misappropriation of or intentional material damage
to the property or business of the Company (including its Subsidiaries and
Affiliates), which in any such case is materially injurious to the Company
(including its Subsidiaries and Affiliates), monetarily or otherwise, or
(ii) your conviction for the commission of a felony.

(n) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its Subsidiaries or Affiliates,
(ii) a trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any of its Subsidiaries or Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company, (v) any individual, entity or group whose
ownership of securities of the Company is reported on Schedule 13G pursuant to
Rule 13d-1 promulgated under the Exchange Act (but only for so long as such
ownership is so reported) or (vi) Singleton Group LLC or any successor in
interest to such entity.

(o) A “Potential Change in Control” shall be deemed to occur in the event that
(a) the Company enters into an agreement, the consummation of which would result
in a Change in Control, (b) the Company or any Person publicly announces an
intention to take or to consider taking action which, if consummated, would
constitute a Change in Control, (c) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing 15% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or any of its Subsidiaries or Affiliates) or
(d) the Board of Directors adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

(p) “Qualifying Termination” shall mean a termination of employment pursuant to
Section 2.1 entitling you to a Severance Payment pursuant to the terms of this
Agreement.

(q) “Separation from Service” shall mean a separation from service as defined in
Code section 409A and the applicable regulations thereunder, without giving
effect to any elective provisions that may be available under such definition
except that in determining whether there is a separation from service with the
employer, the employer shall be determined as follows:

(i) In applying Code section 1563(a)(1), (2) and (3) for purposes of determining
a controlled group of corporations under Code section 414(b), the phrase “at
least 50 percent” shall be used instead of “at least 80 percent” each place it
appears in Code section 1563(a)(1), (2) and (3); and

 

4



--------------------------------------------------------------------------------

(ii) In applying Treas. Reg. section 1.414(c)-2 for purposes of determining
trades or businesses (whether or not incorporated) that are under common control
for purposes of Code section 414(c), “at least 50 percent” is used instead of
“at least 80 percent” each place it appears in Treas. Reg. section 1.414(c)-2.

(r) “Severance Payment” shall mean the payment described in Section 2.2.

(s) “Subsidiary” shall mean any entity at least 50% of the voting securities of
which are Beneficially Owned by the Company.

ARTICLE II

SEVERANCE PAYMENTS

 

2.1 Right to Severance Payment

You shall be entitled to receive a Severance Payment from the Company in the
amount provided in Section 2.2 if (x) there has been a Change in Control,
(y) you are an active employee at the time of the Change in Control, and
(z) within two years from and including the date of the Change in Control, your
employment is terminated by the Employer for any reason (other than Just Cause
or your death or Disability), or you terminate your employment for Good Reason.
In addition, if prior to a Change in Control (i) your employment is terminated
by the Employer for any reason (other than Just Cause or your death or
Disability) or (ii) you terminate your employment following the occurrence of
any event that would give rise to Good Reason, and you reasonably demonstrate
that such termination or event giving rise to Good Reason, as the case may be,
(a) occurred at the request of a Person who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control or (b) otherwise
occurred in connection with, or in anticipation of, a Change in Control (whether
or not a Change in Control actually occurs), then for all purposes of this
Agreement the termination of your employment shall be deemed to have occurred
immediately following a Change in Control. There shall be an irrebuttable
presumption that (i) if your employment is terminated by the Employer for any
reason (other than Just Cause or your death or Disability) within ninety
(90) calendar days prior to the date of a Change in Control, or (ii) if you
terminate your employment following the occurrence of an event that would give
rise to Good Reason, which occurs within ninety (90) calendar days prior to the
date of a Change in Control, you will have made (in either case (i) or (ii)) the
showing required by the preceding sentence. For purposes of subclause (y) above,
to the extent permitted by Section 409A of the Code, you will still be
considered to be an active employee if you are on sick leave, military leave or
any other leave of absence approved by the Employer.

 

2.2 Amount of Severance Payment

(a) If you become entitled to a Severance Payment under this Agreement, the
Company shall pay to you a lump sum payment equal to [two (2)] [three (3)] times
one year’s Annualized Compensation.

 

5



--------------------------------------------------------------------------------

(b) To the extent you become entitled to severance payments under the Unitrin,
Inc. Employee General Severance Pay Plan, notwithstanding anything therein to
the contrary, such payments shall be paid to you, in cash and in full, on the
first day of the seventh month after your Separation from Service. In the event
that you become entitled to a Severance Payment under this Agreement, such
Severance Payment shall be in lieu of payments and benefits under any other
severance plan or arrangement, including, without limitation, the Unitrin, Inc.
Employee General Severance Pay Plan.

 

2.3 Limitation on Payments

(a) Notwithstanding any other provisions of this Agreement, in the event that
any payment or benefit received or to be received by you (including any payment
or benefit received in connection with a Change in Control or the termination of
your employment, whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 2.2 of this Agreement, being hereinafter
referred to as the “Total Payments”) would be subject (in whole or part), to the
excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then,
after taking into account any reduction in the Total Payments provided by reason
of Section 280G of the Code in such other plan, arrangement or agreement, the
cash severance payments shall first be reduced, and the noncash severance
payments shall thereafter be reduced, to the extent necessary so that no portion
of the Total Payments is subject to the Excise Tax but only if the net amount of
such Total Payments, as so reduced (and after subtracting the net amount of
federal, state and local income taxes on such reduced Total Payments and after
taking into account the phase out of itemized deductions and personal exemptions
attributable to such reduced Total Payments) is greater than or equal to the net
amount of such Total Payments without such reduction (but after subtracting the
net amount of federal, state and local income taxes on such Total Payments and
the amount of Excise Tax to which you would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments). The Total Payments shall be reduced by the Employer in its reasonable
discretion in the following order: (A) reduction of any cash payment, excluding
any cash payment with respect to the acceleration of equity awards, that is
otherwise payable to you that is exempt from Section 409A of the Code,
(B) reduction of any other payments or benefits otherwise payable to you on a
pro-rata basis or such other manner that complies with Section 409A of the Code
and (C) reduction of any payment with respect to the acceleration of equity
awards that is otherwise payable to you that is exempt from Section 409A of the
Code.

(b) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax, (i) no portion of the Total Payments
the receipt or enjoyment of which you shall have waived at such time and in such
manner as not to constitute a “payment” within the meaning of Section 280G(b) of

 

6



--------------------------------------------------------------------------------

the Code shall be taken into account, (ii) no portion of the Total Payments
shall be taken into account which, in the written opinion of independent
auditors of nationally recognized standing (“Independent Advisors”) selected by
the Employer, does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the Base Amount (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation, and (iii) the value of any non cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Independent Advisors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

 

2.4 No Duty of Mitigation

The Company acknowledges that it would be very difficult and generally
impracticable to determine your ability to, or extent to which you may, mitigate
any damages or injuries you may incur by reason of the Change in Control. The
Company has taken this into account in entering into this Agreement and,
accordingly, the Company acknowledges and agrees that you shall have no duty to
mitigate any such damages and that you shall be entitled to receive your entire
Severance Payment regardless of any income which you may receive from other
sources following your termination after any Change in Control.

 

2.5 Time of Severance Payment

The Severance Payment to which you are entitled shall be paid to you, in cash
and in full, on the first day of the seventh month after your Separation from
Service. If you should die before all amounts payable to you have been paid,
such unpaid amounts shall be paid within thirty (30) days of your death to your
beneficiary under this Agreement or, if you have not designated such a
beneficiary in writing to the Company, to the personal representative(s) of your
estate.

 

2.6 Life and Health Insurance Coverage

If you are entitled to receive a Severance Payment under Section 2.1, the
Company shall also provide you with the following additional benefits:

(a) Life insurance coverage for you and your dependents having a face amount at
least equal to the greater of (i) the amount in effect for you (in your case)
and/or your dependents (in the case of your dependents) immediately prior to the
Change in Control, or (ii) the amount in effect for you (in your case) and/or
your dependents (in the case of your dependents) immediately prior to the Date
of Termination, such coverage to be provided under the same plan or plans under
which you (in your case) or your dependents (in the case of your dependents)
were covered immediately prior to the Change in Control (or Date of Termination,
as applicable) or substantially similar plan(s) established by the Company or
any of its Subsidiaries

 

7



--------------------------------------------------------------------------------

or Affiliates thereafter, and at no greater cost (the “Active Employee Cost”) to
you (in your case) or your dependents (in the case of your dependents) than was
imposed pursuant to the plan(s) under which you (in your case) and/or your
dependents (in the case of your dependents) were covered immediately prior to
the Change in Control (or Date of Termination, as applicable), provided,
however, that until the first day of the seventh month following your Separation
from Service, you shall pay the entire cost of such coverage and shall be
reimbursed by the Company for the difference between such payments and the
Active Employee Cost on the first day of the seventh month following your
Separation from Service. This coverage will continue for the period hereinafter
provided.

(b) The right to continue your health insurance coverage (including any dental
coverage) for you and your dependents under the same plan or plans under which
you were covered immediately prior to the Change in Control (or, if more
favorable, immediately prior to the Date of Termination) or substantially
similar plan(s) established by the Company or any of its Subsidiaries or
Affiliates thereafter, upon your payment (on an after-tax basis) of the
applicable premium (as defined by Code section 4980B(f)(4)) for such coverage,
provided, however, that the Company shall pay to you the difference between such
premium and the amount an active employee would pay for such coverage. The first
such payment by the Company shall be made on the first day of the seventh month
following your Separation from Service and shall be equal to the difference
between the aggregate premiums you paid prior to such date and the aggregate
amount an active employee would have paid for such coverage. Thereafter,
reimbursement by the Company shall be paid on a monthly basis.

(c) The benefits provided under this Section 2.6 shall continue for a period of
[two (2)] [three (3)] years following the date of your Qualifying Termination;
provided, however, that the benefits for medical coverage under the provisions
of Section 2.6(b) shall end as of the date you become covered under any group
health plan maintained by a subsequent employer which provides benefits to you
(and anyone entitled to claim the benefits described in Section 2.6(b) under or
through you) not materially less favorable than the benefits described in
Section 2.6(b), and which does not exclude any pre-existing condition that you
or your dependents may have at that time.

 

2.7 Outplacement Services

If you are entitled to receive a Severance Payment under Section 2.1, the
Company shall also provide you with a full range of outplacement services
provided for up to fifty-two (52) weeks by a reputable organization chosen by
the Company. These outplacement services will be paid for by the Company.

 

2.8 Withholding of Taxes

The Company or your Employer may withhold from any amounts payable under this
Agreement all federal, state, city or other taxes required by applicable law to
be withheld.

 

8



--------------------------------------------------------------------------------

2.9 No Setoff

The Company’s obligation to make Severance Payments to you pursuant to this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, but not limited to, any setoff,
counterclaim, recoupment, defense or other right which the Company or any of its
Subsidiaries or Affiliates may have against you or others.

 

2.10 Benefits Under Other Plans

The benefits that you may be entitled to receive pursuant to Sections 2.6 and
2.7 of this Agreement are not intended to be duplicative of any similar benefits
to which you may be entitled from the Company or any of its Subsidiaries or
Affiliates under any other severance plan, agreement, policy or program
maintained by the Company or any of its Subsidiaries or Affiliates. Accordingly,
the benefits to which you are entitled under Sections 2.6 and 2.7 shall be
reduced to take account of any other similar benefits to which you are entitled
from the Company or any of its Subsidiaries or Affiliates.

ARTICLE III

OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

3.1 Other Benefits

This Agreement does not provide a pension for you nor shall any payment
hereunder be characterized as deferred compensation. Except as set forth in
Sections 2.2(b) and 2.10, neither the provisions of this Agreement nor the
Severance Payment provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish your rights as an employee, whether existing now
or hereafter, under any benefit, incentive, retirement, stock option, stock
bonus or stock purchase plan or any employment agreement or other plan or
arrangement not related to severance. Any such other amounts or benefits payable
shall be included, as necessary, for making any of the calculations required
under Section 2.3.

 

3.2 Employment Status

This Agreement does not constitute a contract of employment or impose on you any
obligation to remain in the employ of the Employer, nor does it impose on the
Company or any of its Subsidiaries or Affiliates any obligation to retain you in
your present or any other position, or to change the status of your employment
as an employee at will. Nothing in this Agreement shall in any way require the
Company or any of its Subsidiaries or Affiliates to provide you with any
severance benefits prior to a Change in Control (except that the foregoing shall
not modify the second and third sentences of Section 2.1), nor shall this
Agreement ever be construed in any way as establishing any policies or
requirements of the Company or any of its Subsidiaries or Affiliates for the
termination of your employment or the payment of severance benefits to you if
your employment terminates prior to a Change in Control, nor shall anything in
this Agreement in any way affect the

 

9



--------------------------------------------------------------------------------

right of the Company or any of its Subsidiaries or Affiliates in its absolute
discretion to change prior to a Change in Control one or more benefit plans,
including but not limited to pension plans, dental plans, health care plans,
savings plans, bonus plans, vacation pay plans, disability plans, and the like.

ARTICLE IV

SUCCESSOR TO COMPANY

The Company shall require any successor or assignee, whether direct or indirect,
by purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Company, expressly and unconditionally to assume and
agree to perform the Company’s obligations under this Agreement, in the same
manner and to the same extent that the Company would be required to perform if
no such succession or assignment had taken place. In such event, the term
“Company,” as used in this Agreement, shall mean the Company as herein before
defined and any successor or assignee to the business or assets which by reason
hereof becomes bound by the terms and provisions of this Agreement.

ARTICLE V

LEGAL FEES AND EXPENSES

The Company shall pay as they become due, but no sooner than the first day of
the seventh month following your Separation from Service, all legal fees, costs
of litigation and other expenses incurred in good faith by you as a result of
the Company’s refusal or failure to make the Severance Payment to which you
become entitled under this Agreement, as a result of the Company’s contesting
the validity, enforceability or interpretation of this Agreement or of your
right to benefits hereunder. You shall be conclusively presumed to have acted in
good faith unless a court makes a final determination not otherwise subject to
appeal to the contrary.

ARTICLE VI

ARBITRATION

You shall have the right and option (but not the obligation) to elect (in lieu
of litigation) to have any dispute or controversy arising under or in connection
with this Agreement not otherwise resolved through the claims procedure set
forth in Section 7.12 settled by arbitration, conducted before a panel of three
arbitrators sitting in a location selected by you within fifty (50) miles from
the location of your job with the Employer immediately prior to the Change in
Control (determined without regard to any relocation thereof which would give
rise to Good Reason), in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the award of the
arbitrator in any court having jurisdiction. All expenses of such arbitration,
including the fees and expenses of your counsel, shall be borne, and paid as
incurred, by the Company (but not earlier than the first day of the seventh
month following your Separation from Service), provided that the Company shall
only be required to pay your fees and expenses if they are incurred in

 

10



--------------------------------------------------------------------------------

good faith. You shall be conclusively presumed to have acted in good faith
unless and until the arbitrator makes a final determination to the contrary.
Notwithstanding any provision of this Agreement to the contrary, you shall be
entitled to seek specific performance of your right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement.

ARTICLE VII

MISCELLANEOUS

 

7.1 Applicable Law

To the extent not preempted by the laws of the United States and in the interest
of interpreting this Agreement in a uniform manner with other similar agreements
being entered into by the Company with other of its and its Subsidiaries’ and
Affiliates’ employees regardless of the jurisdiction in which you are employed
or any other factor, the laws of the State of Illinois shall be the controlling
law in all matters relating to this Agreement, regardless of the choice-of-law
rules of the State of Illinois or any other jurisdiction.

 

7.2 Construction

No term or provision of this Agreement shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provision of this Agreement and any present or future statute, law,
ordinance, or regulation contrary to which the parties have no legal right to
contract, the latter shall prevail, but in such event the affected provision of
this Agreement shall be curtailed and limited only to the extent necessary to
bring such provision within the requirements of the law.

 

7.3 Severability

If a provision of this Agreement shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Agreement
and this Agreement shall be construed and enforced as if the illegal or invalid
provision had not been included.

 

7.4 Headings

The Section headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular Section.

 

7.5 Termination Procedures

(a) Notice of Termination. After a Change in Control and during the Term, any
purported termination of your employment (other than by reason of death) shall
be communicated by a written Notice of Termination from the Employer to you or
by you to the Employer in accordance with Section 7.10 hereof. For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the

 

11



--------------------------------------------------------------------------------

specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated. Further, a
Notice of Termination for Just Cause is required to include a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the board of directors of the Employer at a
meeting of such board of directors which was called and held for the purpose of
considering such termination (after reasonable notice to you and an opportunity
for you, together with your counsel, to be heard before such board of directors)
finding that, in the good faith opinion of such board of directors, you were
guilty of conduct set forth in clause (i) or (ii) of the definition of Just
Cause herein, and specifying the particulars thereof in detail.

(b) Date of Termination. “Date of Termination,” with respect to any purported
termination of your employment after a Change in Control and during the Term,
shall mean (i) if your employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that you shall not have returned
to the full-time performance of your duties during such thirty (30) day period),
and (ii) if your employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a
termination for Just Cause) and, in the case of a termination by you, shall not
be less than fifteen (15) days nor more than sixty (60) days, respectively, from
the date such Notice of Termination is given).

 

7.6 Assignability

Neither this Agreement nor any right or interest therein shall be assignable or
transferable (whether by pledge, grant of a security interest, or otherwise) by
you, your beneficiaries or legal representatives, except by will or by the laws
of descent and distribution. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and you and
shall be enforceable by them and your legal personal representatives.

 

7.7 Entire Agreement

This Agreement constitutes the entire agreement between the Company and you
regarding the subject matter hereof and supersedes all prior agreements, if any,
understandings and arrangements, written or oral, between the Company and you
with respect to the subject matter hereof.

 

7.8 Term

The term of this Agreement (the “Term”) shall commence on February 15, 2011 and
shall continue in effect through December 31, 2011; provided, however, that
commencing on January 1, 2012 and each January 1 thereafter, the Term shall
automatically be extended for one additional year unless, not later than
September 30 of the preceding year, the

 

12



--------------------------------------------------------------------------------

Company or you shall have given notice not to extend the Term; and further
provided, however, that if a Change in Control shall have occurred during the
Term, the Term shall expire no earlier than twenty-four (24) months beyond the
month in which such Change in Control occurred. If you become entitled to
Severance Payments hereunder, this Agreement shall continue and be effective
until you (or the person(s) specified in Section 2.5) shall have received in
full all Severance Payments and other benefits to which you are entitled under
this Agreement, at which time this Agreement shall terminate for all purposes.

 

7.9 Amendment

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the Company. No waiver by the Company or you at any time of any breach by the
other party of, or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or any prior or subsequent time.
No agreement or representations, written or oral, express or implied, with
respect to the subject matter hereof, have been made by either party which are
not expressly set forth in this Agreement.

 

7.10 Notices

For purposes of this Agreement, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company or the Employer shall be
directed to the attention of the Board of Directors with a copy to the General
Counsel of the Company. All notices and communications shall be deemed to have
been received on the date of delivery thereof or on the third business day after
the mailing thereof, except that notice of change of address shall be effective
only upon actual receipt. No objection to the method of delivery may be made if
the written notice or other communication is actually received.

 

7.11 Administration

The Company has entered into agreements similar to this Agreement herein with
other employees of the Company and its Subsidiaries and Affiliates. These
agreements, taken together, constitute a welfare benefit plan within the meaning
of Section 3(1) of ERISA. The Administrator of such plan, within the meaning of
Section 3(16) of ERISA, and the Named Fiduciary thereof, within the meaning of
Section 402 of ERISA, is the Company.

 

7.12 Claims

If you believe you are entitled to a benefit under this Agreement, you may make
a claim for such benefit by filing with the Company a written statement setting
forth the amount and type of payment so claimed. The statement shall also set
forth the facts supporting the claim. The claim may be filed by mailing or
delivering it to the Secretary of the Company. Within 90 calendar days after
receipt of such a claim, the Company shall notify you in writing of its action
on such claim and if such claim is not allowed in full, shall state the
following in a manner calculated to be understood by you:

(a) The specific reason or reasons for the denial;

 

13



--------------------------------------------------------------------------------

(b) Specific reference to pertinent provisions of this Agreement on which the
denial is based;

(c) A description of any additional material or information necessary for you to
be entitled to the benefits that have been denied and an explanation of why such
material or information is necessary; and

(d) An explanation of this Agreement’s claim review procedure.

If you disagree with the action taken by the Company, you or your duly
authorized representative may apply to the Company for a review of such action.
Such application shall be made within 60 calendar days after receipt by you of
the notice of the Company’s action on your claim. The application for review
shall be filed in the same manner as the claim for benefits. In connection with
such review, you may inspect any documents or records pertinent to the matter
and may submit issues and comments in writing to the Company. A decision by the
Company shall be communicated to you within 60 calendar days after receipt of
the application (unless special circumstances require an extension of time, but
in no event more than 120 days after such receipt). The decision on review shall
be in writing and shall include specific reasons for the decision, written in a
manner calculated to be understood by you, and specific references to the
pertinent provisions of this Agreement on which the decision is based.

 

7.13 Individual Severance Agreement

This Agreement constitutes an individual severance agreement for purposes of the
Company’s Severance Plan (the “Severance Plan”). Accordingly, you will not be
eligible to receive any severance payments or other benefits under the Severance
Plan.

 

7.14 409A Compliance

(a) This Agreement shall be interpreted and administered in a manner so that any
amount or benefit payable hereunder shall be paid or provided in a manner that
is either exempt from or compliant with the requirements of Code section 409A
and the regulations and other guidance issued thereunder.

(b) Notwithstanding anything in this Agreement to the contrary, to the extent
that the requirements of Code section 409A apply to any amount or benefit that
would otherwise be payable or distributable hereunder by reason of your
termination of employment, such amount or benefit will not be payable or
distributable to you by reason of such circumstance unless the circumstances
giving rise to such termination of employment constitute a Separation from
Service.

 

14



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit is nonqualified deferred compensation for purposes of Code section 409A
that would otherwise be payable or distributable under this Agreement by reason
of your Separation from Service, then, subject to any permissible acceleration
of payment by the Company under Treas. Reg. section 1.409A-3(j)(4)(ii) (domestic
relations order), (j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of
employment taxes):

(i) If the payment or distribution is payable in a lump sum, your right to
receive payment or distribution of such non-exempt deferred compensation will be
delayed until the earlier of your death or the first day of the seventh month
following your Separation from Service; and

(ii) If the payment or distribution is payable over time, the amount of such
non-exempt deferred compensation that would otherwise be payable during the
six-month period immediately following your Separation from Service will be
accumulated and your right to receive payment or distribution of such
accumulated amount will be delayed until the earlier of your death or the first
day of the seventh month following your Separation from Service, whereupon the
accumulated amount will be paid or distributed to you on such date and the
normal payment or distribution schedule for any remaining payments or
distributions will resume.

(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits that are not exempt from Code section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any of your
taxable years shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any of your other taxable years, provided
that the foregoing clause (ii) shall not be violated with regard to expenses
reimbursed under any arrangement covered by Code section 105(b) solely because
such arrangement provides for a limit on the amount of expenses that may be
reimbursed over some or all of the period the arrangement is in effect and
(iii) such payments shall be made on or before the last day of your taxable year
following the taxable year in which the expenses was incurred.

[signature page follows]

 

15



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign the enclosed copy of this
Agreement in the space provided below and return it to me.

Sincerely,

 

Donald G. Southwell Chairman, President and Chief Executive Officer ACCEPTED AND
AGREED TO: By:  

 

  [NAME]

 

16